DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims benefit of provisional 62/836,434 filed 04/19/2019 and claims benefit of
provisional 62/836,434 filed 04/19/2019 and is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both receiver ([0033] line 9) and fixed reference ([0036] line 1) in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 29.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “approximately ” in claim 10 and 19 is a relative term which renders the claim indefinite. The term “approximately ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, "approximately 35° relative"  will be interpreted as range between 30°-60° .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1- 4, 11,  and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 10, 14 and 16 of U.S. Patent No. 10,772,531 B2 in view of Cohen et al ( US 10069668 B2, hereinafter Cohen) and Raab (US4346384A). 

Regarding independent claim 1, reference claims 1 and 5 include all of the features of instant claim 1, except with the exception of the limitation of instant claim 1 directed towards a magnetic field generator configured and arranged to generate the magnetic field for localization of the catheter within the patient; wherein the magnetic reference sensor is positioned within the magnetic field generated by the magnetic field generator; and wherein the longitudinal axis of each sensor coil is non-parallel relative to an axis of the generated magnetic field.
Cohen discloses determining a position and orientation (P&O) of an invasive medical device, such as, for example, a catheter (col 2 lines 11-14) and  a method for compensation for the motion of a moving organ (col 1 lines 59-60).  Cohen teaches a magnetic field generator configured and arranged to generate the magnetic field for localization of the catheter within the patient ("The MPS system … includes a magnetic transmitter assembly (MTA) …. The MTA 36 is configured to generate the magnetic field(s) in and around the patient's chest cavity, in a predefined three-dimensional space designated a motion box 40,col 5 lines 52-57). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of any reference claims 1 and 5 to include a magnetic field generator configured and arranged to generate the magnetic field for localization of the catheter within the patient, as taught by Cohen, in order to have the sensors configured to detect one or (col 5 lines 28-32). 
Raab discloses an invention that relates to determining the position and orientation of a remote object with respect to a reference point (col 1 lines 6-8). Raab teaches a system wherein the longitudinal axis of each sensor coil is non-parallel relative to an axis of the generated magnetic field (The use of orthogonal coils for generating and sensing magnetic fields is well known, col 1 lines 13-14). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of any reference claims 1 and 5 to include the limitation wherein the longitudinal axis of each sensor coil is non-parallel relative to an axis of the generated magnetic field, as taught by Raab, in order to achieve a device that has a smaller size, weight and power requirements, as suggested by Raab (col 3 lines 47-48). 
Instant claim 2 is anticipated by reference claim 10. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards a system in which the more than one sensor coil includes three sensor coils that are used to compensate for magnetic distortion which can then be used to accurately locate a catheter. 
Instant claim 4 is anticipated by instant claim 9. 
Regarding dependent instant claim 11, reference claim 1 include all of the features of instant claim 11, except with the exception of the limitation of instant claim 11 directed towards a system that detects a change in the position of the magnetic reference sensor over time associated with patient respiration.
Cohen discloses determining a position and orientation (P&O) of an invasive medical device, such as, for example, a catheter (col 2 lines 11-14) and  a method for compensation for the motion of a moving organ (col 1 lines 59-60).  Cohen teaches a system that further detects a change in the position (The system detects movements of the patient using the PRS (e.g., patient body movements and respiration induced movements). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of reference claim 11 to include a system that further detects a change in the position of the magnetic reference sensor over time associated with patient respiration, as taught by Cohen, in order to achieve the ability to accurately compensate for the motion of a moving region of interest in a patient's body, such as may be needed when superimposing a representation of a catheter tip on an image acquired at a time different than a time when the position of the catheter tip was acquired, as suggested by Cohen (col 2 lines 1-7).
This is a provisional nonstatuatory double patenting rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14 and 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oren et al (10,772,531 B2, hereinafter "Oren") .

	Regarding claim 14, Oren teaches an apparatus for detecting a position within a magnetic field, the apparatus comprising:
a first sensor coil (the apparatus includes a first sensor coil, col 2 lines 38-43).;
a second sensor coil oriented orthogonal to the first sensor coil and fixedly positioned relative to the first sensor coil (a second sensor coil oriented orthogonally to the first sensor coil and fixedly positioned relative to the first sensor coil, col 2 lines 38-43); and
a third sensor coil oriented orthogonal to the first and second sensor coils and fixedly positioned relative to the first and second sensor coils (a third sensor coil oriented orthogonally to the first and second sensor coils and fixedly positioned relative to the first and second sensor coils, col 2 lines 38-43).;
wherein the first, second, and third sensor coils are configured and arranged to sense a magnetic field strength and magnetic field orientation substantially coaxial with the respective sensor coil (The first, second, and third sensor coils receive energy indicative of a magnetic field strength and magnetic field orientation substantially coaxial with the receiving sensor coil, col 2 lines 44-46) each of the sensor coils positioned with substantially equal perpendicularity relative to a magnetic field axis (as the sensor coils are coaxial and are oriented orthogonally relative to two other coils, each of the sensor coils are implicitly positioned with substantially equal perpendicularity relative to a magnetic field axis). 

	Regarding claim 15, Oren teaches the apparatus wherein: 
(Each of the sensor coils senses the magnetic field aligned with the orientation of the sensor and outputs an electrical signal indicative of the sensed magnetic field, col 2 lines 18-20), and variation of the electrical signal output of the sensor coil over time is indicative of a change in the position of the apparatus (Because each sensor coil lies within the magnetic field, localization data may be collected simultaneously for each sensor coil, col 6 lines 22-23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oren et al (US 10772531 B2, hereinafter "Oren") in view of Cohen et al (US 10069668 B2, hereinafter "Cohen") and Raab (US 4346384 A).

Regarding claim 1, Oren shows a system to detect patient respiration in a magnetic field for localization of an intravascular catheter within a patient, the system comprising:
a magnetic reference sensor including more than one sensor coil (metal distortion fixture includes more than one sensor coil positioned at fixed distances and orientations relative to one another, col 2 lines 16-18), each of the sensor coils including a longitudinal axis (each sensor coil has an inherent longitudinal axis; Oren also shows that the output of the sensor coil array is used to calculate magnitude positions and orientations associated with the mechanical position and orientation of the sensor coils relative to one another…. the vector sum of the distances are calculated between the centers of the longitudinal axes of the three sensor coils. In response to a distortion in the magnetic field, the perceived location of one (or more) of those sensor coils may be displaced from its known/fixed location relative to the other sensor coils, col 7 lines 53-63), and the sensor coils are configured and arranged to sense the magnetic field aligned with the longitudinal axis of the sensor coil and output an electrical signal indicative of the sensed magnetic field (Each of the sensor coils senses the magnetic field aligned with the orientation of the sensor and outputs an electrical signal indicative of the sensed magnetic field, col 2 lines 18-20). 
 (Because each sensor coil lies within the magnetic field, localization data may be collected simultaneously for each sensor coil, col 6 lines 22-23). 
	Oren does not disclose a system: wherein a magnetic field generator configured and arranged to generate the magnetic field for localization of the catheter within the patient, wherein the magnetic reference sensor is positioned within the magnetic field generated by the magnetic field generator, and wherein the longitudinal axis of each sensor coil is non-parallel relative to an axis of the generated magnetic field.
	Cohen discloses determining a position and orientation (P&O) of an invasive medical device, such as, for example, a catheter (col 2 lines 11-14) and  a method for compensation for the motion of a moving organ (col 1 lines 59-60).  Cohen teaches a magnetic field generator configured and arranged to generate the magnetic field  ("The MPS system … includes a magnetic transmitter assembly (MTA) …. The MTA 36 is configured to generate the magnetic field(s) in and around the patient's chest cavity, in a predefined three-dimensional space designated a motion box 40,col 5 lines 52-57) for localization of the catheter within the patient (determining a position and orientation (P&O) of an invasive medical device, such as, for example, a catheter, col 2 lines 11-14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oren to include a magnetic field generator configured and arranged to generate the magnetic field for localization of the catheter within the patient, as taught by Cohen, in order to have the sensors configured to detect one or more characteristics of the magnetic field(s) in which they are disposed and generate an indicative signal, which is further processed to obtain the position and orientation, as suggested by Cohen (col 5 lines 28-32). 
(col 1 lines 6-8). Raab teaches a system wherein the longitudinal axis of each sensor coil is non-parallel relative to an axis of the generated magnetic field (The use of orthogonal coils for generating and sensing magnetic fields is well known, col 1 lines 13-14). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oren in view of Cohen to include the longitudinal axis of each sensor coil is non-parallel relative to an axis of the generated magnetic field, as taught by Raab, in order to achieve a device that has a smaller size, weight and power requirements, as suggested by Raab (col 3 lines 47-48). 

	Regarding claim 2, Oren in view of Cohen and Raab as modified above teaches the claimed invention as discussed above. Oren further teaches a system wherein the magnetic reference sensor includes three sensor coils (the sensor coil array includes three sensor coils, col 13 lines 66-67).

	Regarding claim 3, Oren in view of Cohen and Raab does not teach a system wherein the longitudinal axis of each of the sensor coils are positioned substantially orthogonal relative to a longitudinal axis of the generated magnetic field, however Raab teaches a system wherein the longitudinal axis of each of the sensor coils are positioned substantially orthogonal relative to a longitudinal axis of the generated magnetic field (The use of orthogonal coils for generating and sensing magnetic fields is well known, col 1 lines 13-14). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oren in view of Cohen and Raab to include a limitation wherein the longitudinal axis of each of the sensor coils are positioned substantially orthogonal relative to a longitudinal axis of the generated magnetic field, as taught by Raab, in order to (col 3 lines 47-48).

Regarding claim 4, Oren in view of Cohen and Raab as modified above teaches the claimed invention as discussed above. Oren further teaches a system wherein the three sensor coils are positioned substantially orthogonal relative to one another (the apparatus includes a first sensor coil, a second sensor coil oriented orthogonally to the first sensor coil and fixedly positioned relative to the first sensor coil, and a third sensor coil oriented orthogonally to the first and second sensor coils and fixedly positioned relative to the first and second sensor coils, col 2 lines 38-43).

Regarding claim 11, Oren in view of Cohen and Raab as modified above teaches the claimed invention as discussed above. Oren further teaches a system wherein:
processor circuitry communicatively coupled to the magnetic reference sensor (the processor circuitry is communicatively coupled to the metal distortion fixture, col 2 lines 20-23), and configured and arranged to
receive electrical signals from the sensor coils indicative of the position of the magnetic reference sensor (receives the electrical signals from each of the sensor coils, calculates a time-dependent magnetic field magnitude value for each of the received signals, col 2 lines 20-23; Because each sensor coil lies within the magnetic field, localization data may be collected simultaneously for each sensor coil, col 6 lines 21-23 ), 
and detect a change in the position of the magnetic reference sensor over time associated with patient respiration (A magnetic-based localization system 8 may include a fixed reference 22 …multiple references may be used for the same or different purposes (e.g., to correct for respiration…), col 6 lines 24-32).

	Regarding claim 12, Oren in view of Cohen and Raab as modified above teaches the claimed invention as discussed above. Oren further teaches a system wherein the sensor coils of the magnetic reference sensor are further configured and arranged to vary the electrical signal output (in a magnetic field, the output of the sensor coil array is used to calculate magnitude positions and orientations associated with the mechanical position and orientation of the sensor coils relative to one another, col 9 lines 56-61) in response to a change in the magnetic reference sensor position due to patient respiration (fixed reference provides a relative position to which the positions of sensor coils on the catheter are measured… multiple references may be used for the same or different purposes (e.g., to correct for respiration…), col 6 lines 24-32).

	Regarding claim 13, Oren in view of Cohen and Raab as modified above does not teach a system wherein the processor circuitry is further configured to correct the calculated position of the catheter within the patient in response to the detected patient respiration, however, Cohen teaches a system wherein the processor circuitry (MPS system 110 includes a location and orientation processor, col 9 lines 57-58) is further configured to correct the calculated position of the catheter within the patient (catheter, col 2 lines 11-14)  in response to the detected patient respiration (The main control 12 then calculates a respiration correction factor to apply to position and orientation measurements, col 6 lines 30-31). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oren in view of Cohen and Raab, by further configuring the  processor circuitry to correct the calculated position of the catheter within the patient in response to the detected patient respiration, as taught by Cohen, in order to achieve the ability to accurately compensate for the motion of a moving region of interest in a patient's body, such as may be (col 2 lines 1-7).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oren in view of Cohen and Raab as applied to claim 1 above, and further in view of Clark et al. (US 20140187917 A1, hereinafter "Clark").

Regarding claim 5, Oren in view of Cohen and Raab as modified above does not teach a system wherein each of the sensor coils include proximal and distal ends, each of the proximal ends of the sensors coils lie in a first common plane, and each of the distal ends of the sensors coils lie in a second common plane (Each of these coils is generally parallel with the Z axis or longitudinal axis 25, [0031]; The three coils are all … defined herein as being contained within two axial planes of the catheter [0031]; S1, S2, and S3 in Fig 3 [0050]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oren in by making each of the sensor coils include proximal and distal ends, each of the proximal ends of the sensors coils lie in a first common plane, and each of the distal ends of the sensors coils lie in a second common plane, as taught by Clark, in order to have the capability of recognizing distortions in magnetic fields caused by factors other than physical distortion of the distal tip due to tissue contact, as suggested by Clark ([0008]). 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oren in view of Cohen and Raab as applied to claim 2 above, and further in view of Groszmann (US 8,886,289 B2).

Regarding claim 7, Oren in view of Cohen and Raab as modified above does not teach a system wherein signals from each of the three sensor coils are configured and arranged to determine six degrees of freedom of the magnetic reference sensor within the magnetic field. Groszmann discloses dynamic referencing of an internal organ or tissue in an image-guided invasive procedure, wherein signals or fields generated by the sensor elements, such as electromagnetic signals or fields, may be used to determine the positions of the sensor elements (col 1 line 60-63, col 1 like 65-col 2 line 1). 
Groszmann teaches a system wherein signals from each of the three sensor coils (a substrate having three or more sensor elements is provided, col 1 lines 62-63) are configured and arranged to determine six degrees of freedom (six degrees of freedom (x, y, z, roll, pitch, yaw) can be determined from the aggregate or combined information obtained from the two or more coils, col 5 lines 6-12) of the magnetic reference sensor within the magnetic field (the EM fields generated by the EM coils may be used to determine the position and orientation of the substrate 10 upon which they are integrated, col 5 lines 13-15).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oren in view of Cohen and Raab to include signals from each of the three sensor coils are configured and arranged to determine six degrees of freedom of the magnetic reference sensor within the magnetic field, as taught by Groszmann, in order to have a reference device that moves with the patient to provide accurate and consistent tracking of the anatomy of interest (col 1 lines 32-34).

	Regarding claim 8, Oren in view of Cohen and Raab as modified above does not teach a system wherein signals from any first pair of the three sensor coils are indicative of six degrees of freedom of the magnetic reference sensor, and a second pair of the three sensor coils verify the six degrees of freedom determined by the first pair, however, Groszmann teaches a system wherein signals from any (If at least two such coils are combined into or integrated onto a device… so that the coils have a known and fixed relationship to one another, then six degrees of freedom (x, y, z, roll, pitch, yaw) can be determined from the aggregate or combined information obtained from the two or more coils, col 5 lines 6-12). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oren in view of Cohen and Raab to include a system wherein signals from any first pair of the three sensor coils are indicative of six degrees of freedom of the magnetic reference sensor, and a second pair of the three sensor coils verify the six degrees of freedom determined by the first pair as taught by Groszmann, in order to have a reference device reference device moves with the patient to provide accurate and consistent tracking of the anatomy of interest (col 1 lines 32-34).

Claims 6 and  9 are rejected under 35 U.S.C. 103 as being unpatentable over Oren in view of Cohen and Raab as applied to claims 1 and 2 above, and further in view of Govari et al. (US 8,046,050 B2, hereinafter "Govari").

Regarding claim 6, Oren in view of Cohen and Raab as modified above does not teach a system wherein each of the sensor coils are positioned within the magnetic reference sensor with a non-vertical orientation. Govari discloses an invention that relates generally to intrabody tracking systems, and specifically to wireless methods and devices for tracking the position and orientation of an object in the body (col 1 lines 9-12). Govari teaches a system wherein each of the sensor coils (each position sensor comprises three sensor coils, col 6 line 23)  have a non-vertical orientation (The coil axes … may alternatively be inclined, col 5 lines 48-49). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oren in by making each of the sensor coils have a non-vertical orientation, as taught by Govari, in order to achieve coils that do not overlap and that are fixed in respect with some reference frame, as suggested by Govari (col 5, lines 39-43) .

Regarding claim 9, Oren in view of Cohen and Raab as modified above does not teach a system 
wherein each of the three sensor coils are oriented 60° relative to one another about a vertical axis of the system. Govari discloses an invention that relates generally to intrabody tracking systems, and specifically to wireless methods and devices for tracking the position and orientation of an object in the body (col 1 lines 9-12). Govari teaches a system wherein each of the three sensor coils (each position sensor comprises three sensor coils, col 6 line 23) are oriented 60° relative to one another (coils…in a triangular arrangement, col 5 lines 46-47) about a vertical axis of the system (each position sensor comprises three sensor coils, having mutually orthogonal axes, one of which is conveniently aligned with the longitudinal axis, col 6 lines 23-26).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oren in view of Cohen and Raab as applied to claim 1 above, and further in view of Jacobsen et al. (US 20140012130 A1, hereinafter, Jacobsen).

	Regarding claim 10, Oren in view of Cohen and Raab as modified above does not teach a system wherein each of the sensor coils are oriented approximately 35° relative to one another about a horizontal axis of the system. Jacobsen is in applicant’s field of endeavor of A61B5/062. Jacobsen (the two coil assemblies 214 can be positioned at an angle of about 35 to 75 degrees… relative to longitudinal axis 208 of the tube assembly 210, [0054]; longitudinal axis 208 is implicitly horizontal as shown in fig 5A, [0057]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Oren and Govari to make the sensor coils are oriented approximately 35° relative to one another about a horizontal axis of the system, as taught by Jacobsen, in order to minimize electromagnetic interference, as suggested by Jacobsen ([0090]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oren as applied to claim 14 above, and further in view of Clark et al. (US 20140187917 A1, hereinafter "Clark").

	Regarding claim 16, Oren does not disclose the apparatus wherein each of the sensor coils include proximal and distal ends, each of the proximal ends of the sensors coils lie in a first common plane, and each of the distal ends of the sensors coils lie in a second common plane. Clark is in applicant’s field of endeavor of A61B 5/6852. Clark teaches an apparatus wherein each of the sensor coils include proximal and distal ends, each of the proximal ends of the sensors coils lie in a first common plane, and each of the distal ends of the sensors coils lie in a second common plane (Each of these coils is generally parallel with the Z axis or longitudinal axis 25, [0031]; The three coils are all … defined herein as being contained within two axial planes of the catheter [0031]; S1, S2, and S3 in Fig 3 [0050]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oren in by making each of the sensor coils ([0008]). 
	
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oren as applied to claim 14 above, and further in view of Govari et al. (US 8,046,050 B2, hereinafter "Govari").

	Regarding claim 17, Oren does not teach an apparatus wherein each of the sensor coils have a non-vertical orientation. Govari discloses an invention that relates generally to intrabody tracking systems, and specifically to wireless methods and devices for tracking the position and orientation of an object in the body (col 1 lines 9-12). Govari teaches an apparatus wherein each of the sensor coils (each position sensor comprises three sensor coils, col 6 line 23)  have a non-vertical orientation (The coil axes … may alternatively be inclined, col 5 lines 48-49). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oren in by making each of the sensor coils have a non-vertical orientation, as taught by Govari, in order to achieve coils that do not overlap and that are fixed in respect with some reference frame, as suggested by Govari (col 5, lines 39-43) .

	Regarding claim 18,  Oren does not teach an apparatus wherein each of the three sensor coils are oriented 60° relative to one another about a vertical axis of the system. However, Govari teaches each of the three sensor coils (each position sensor comprises three sensor coils, col 6 line 23) are oriented 60° relative (coils…in a triangular arrangement, col 5 lines 46-47) to one another about a (each position sensor comprises three sensor coils, having mutually orthogonal axes, one of which is conveniently aligned with the longitudinal axis, col 6 lines 23-26).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oren by making each of the three sensor coils are oriented 60° relative to one another about a vertical axis of the system, as taught by Govari, in order to achieve coils that do not overlap and that are fixed in respect with some reference frame, as suggested by Govari (col 5, lines 39-43) .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oren in view of Govari as applied to claim 18 above, and further in view of Jacobsen et al. (US 20140012130 A1, hereinafter, Jacobsen).
	
	Regarding claim 19,  the combined invention of Oren and Govari does not teach that the each of the sensor coils are oriented approximately 35° relative to one another about a horizontal axis of the system. Jacobsen is in applicant’s field of endeavor of A61B5/062. Jacobsen teaches that the each of the sensor coils are oriented approximately 35° relative to one another about a horizontal axis of the system (the two coil assemblies 214 can be positioned at an angle of about 35 to 75 degrees… relative to longitudinal axis 208 of the tube assembly 210, [0054]; longitudinal axis 208 is implicitly horizontal as shown in fig 5A [0057]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Oren and Govari to make the sensor coils are oriented approximately 35° relative to one another about a horizontal axis of the system, as taught by Jacobsen, in order to minimize electromagnetic interference, as suggested by Jacobsen ([0090]). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./               Examiner, Art Unit 3793                                                                                                                                                                                         
/AMELIE R DAVIS/               Primary Examiner, Art Unit 3793